This is an appeal by plaintiff from a judgment entered March 5, 1930, dismissing his action after the sustaining of a demurrer to the petition. Respondents move to dismiss the appeal on several grounds, one of which is that the appellant's brief was not filed until after the expiration of the time allowed by rule. See Rules 15 and 21, 29 Wyo. 553, 555. The record on appeal was filed in this court June 26, 1930. Appellant's brief was received and filed by the clerk August 26, one day after the expiration of the 60-day period allowed by rule 15. The motion will be sustained. Small v. Savings Bank, 16 Wyo. 126, 92 P. 289.
The motion was noticed for hearing on January 13 and taken under advisement January 14. On January 12 the attorney for appellant sent to the chief justice a telegram which contains the statement that the brief was mailed in time to reach Cheyenne on the morning of August 25, and that the delay must have been due to miscarriage of the mail. The telegram cannot be taken as a sufficient showing in resistance of the motion, and it does not contain any request for an opportunity to make a showing. *Page 407 
Nothing further has been received, and we do not believe our decision on the motion should be longer delayed.
Appeal Dismissed.